Exhibit 99.1 NEWS RELEASE CONTACT:Patrick Scanlon, Senior Vice President, Controller Penseco Financial Services Corporation (570) 346-7741 FOR RELEASE:4:00 P.M. Eastern Time: July 30, 2010 Penseco Financial Services Corporation Reports Earnings as of June 30, 2010 SCRANTON, PA, July 30, 2010 Penseco Financial Services Corporation (OTC Bulletin Board: PFNS) (the “Company”), the Scranton, Pennsylvania based financial holding company of Penn Security Bank & Trust Company, reported an increase in net income of $147,000 for the three months ended June 30, 2010 to $3,016,000 or $0.92 per share compared with $2,869,000 or $0.88 per share from the year ago period. The Company reported an increase in net income of $2,687,000 for the six months ended June 30, 2010 to $5,997,000 or $1.83 per share compared with $3,310,000 or $1.22 per weighted average share from the year ago period. The increase in net income was primarily attributed to a reduction of $366,000 in the provision for loan losses and a reduction of $1,550,000 in merger related costs associated with the Company’s acquisition of Old Forge Bank on April 1, 2009 (the “Merger”). Net income from core operations (“operating earnings”), which is a non-GAAP measure of net income, increased $1,664,000 for the six months ended June 30, 2010 to $5,997,000 compared to $4,333,000 for the same period of 2009. Operating earnings for the six months ended June 30, 2010 have been positively impacted by the Merger. A reconciliation of the non-GAAP financial measures of operating earnings, operating return on assets, operating return on equity and dividend payout ratio are described within the non-GAAP reconciliation schedule included within this press release. Net Interest Income Pre-provision net interest income increased $283,000 or 3.5% for the three months ended June 30, 2010. Net interest income, after provision for loan losses, decreased $19,000 or 0.2% during the 2010 period, partly from a $302,000 increase in the provision for loan losses, along with reduced interest and fees on loans, investment income and reduced interest expense from lower funding costs. Net interest income, after provision for loan losses, increased $3,102,000 or 24.2% for the six months ended June 30, 2010 largely due to increased interest and fees on loans as a result of the Merger which was completed on April 1, 2009, offset by a reduction in deposit costs. Non-Interest Income Total non-interest income increased $102,000 or 3.7% to $2,873,000 for the three months ended June 30, 2010, compared with $2,771,000 for the same period in 2009. Trust department income decreased $38,000 or 10.1% due to a decrease in the market value of trust assets. Service charges on deposit accounts increased $82,000 or 17.0% primarily due to the increased number of accounts and increased service charge activity. Brokerage fee income increased $13,000 or 16.5% mostly due to the volume of investor activity. Other fee income increased $82,000 or 24.8% mainly from increased debit card discounts related to the increased number of accounts. Other operating income decreased $46,000 or 21.1% largely due to a reduction of gains on the sale of low yielding long-term fixed rate real estate loans. Total non-interest income increased $403,000 or 7.8% to $5,584,000 for the six months ended June 30, 2010, compared with $5,181,000 for the same period in 2009. Trust department income increased $32,000 or 4.7% due to increased business. Service charges on deposit accounts increased $275,000 or 33.5% primarily due to the increased number of accounts and increased service charge activity. Brokerage fee income decreased $34,000 or 17.3% mostly due to a lower volume of investor activity. Other fee income increased $145,000 or 23.5% mainly from increased debit card discounts related to the increased number of accounts. Bank-owned life insurance income increased $41,000 or 19.4% due to the Merger. Other operating income decreased $55,000 or 19.1% largely due to a reduction of gains on the sale of low yielding long-term fixed rate real estate loans. Non-Interest Expenses Total non-interest expenses decreased $127,000 or 1.8% to $6,805,000 for the three months ended June 30, 2010 compared with $6,932,000 for the same period of 2009. Salaries and employee benefits expense decreased $157,000 or 4.8% mainly due to reduced pension expense and unemployment taxes. Merchant transaction expenses increased $34,000 or 5.6% due to higher transaction volume. Merger related costs, which consisted in 2009 of severance payments and stay bonuses to key employees of Old Forge Bank to help with the transition and conversion process, decreased $215,000. FDIC insurance assessments increased $86,000 or 30.3% in 2010. Other operating expenses increased $107,000 or 6.1% mostly from amortization of core deposit intangible expense of $83,000 and increased general operating expenses. Total non-interest expenses decreased $214,000 or 1.5% to $13,842,000 for the six months ended June 30, 2010 compared with $14,056,000 for the same period of 2009. Salaries and employee benefits expense increased $538,000 or 9.4% mainly due to increased salaries resulting from additional employees as a result of the Merger. Expense of premises and fixed assets increased $177,000 or 11.0% due to information technology system upgrades along with additional depreciation as a result of the Merger. Merger related costs decreased $1,550,000, which consisted in 2009 of computer and equipment upgrades of $606,000, investment banking, valuation services, legal and accounting fees of $429,000, severance payments of $450,000 and stay bonuses of $65,000. FDIC insurance assessments increased $191,000 or 42.9% in 2010. Other operating expenses increased $442,000 or 13.5% partly from amortization of core deposit intangible expense of $175,000, increased professional services of $105,000, increased advertising of $48,000, along with increased general operating expenses. Asset Quality The allowance for loan losses at June 30, 2010 was $6,500,000 or 1.07% of total loans compared to $6,050,000 or 1.03% of total loans at June 30, 2009. Management believes the allowance for loan losses is adequate. The reserve for credit losses, which includes the allowance for loan losses plus a credit discount for loans acquired in the Merger, equaled $11,692,000 or 1.90% of total loans at June 30, 2010. Non-accrual loans equaled $2,822,000 or 0.46% of loans at June 30, 2010 an increase of $91,000 from $2,731,000 or 0.47% of loans at June 30, 2009. If interest on those loans had been accrued, such income would have been $369,000 and $336,000 for the six months ended June 30, 2010 and June 30, 2009, respectively. There were no commitments to lend additional funds to individuals whose loans are in non-accrual status. Net loan charge-offs amounted to $665,000 or 0.11% of average outstanding loans for the six months ended June 30, 2010 compared to $456,000 or 0.09% for the six months ended June 30, 2009. During the second quarter of 2008, the Company was notified that The Education Resources Institute, Inc. (TERI), a guarantor of a portion of our student loan portfolio, had filed for reorganization under Chapter 11 of the Federal Bankruptcy Act. At June 30, 2010, the Company had $7.6 million of TERI loans out of a total student loan portfolio of $17.4 million. These loans are placed on non-accrual status when they become more than 90 days past due. At June 30, 2010 there was $66,000 of such loans placed on non-accrual status. Income Tax Expense Applicable income taxes increased $63,000 or 8.1% for the three months ended June 30, 2010 due to overall higher income and the effect of $215,000 of costs associated with the Merger recorded in the second quarter of 2009. Also, applicable income taxes increased $1,032,000 or 165.9% during the first six months of 2010 primarily due to the effect of $1,550,000 of costs associated with the Merger recorded during the first six months of 2009, along with overall higher income. PENSECO FINANCIAL SERVICES CORPORATION FINANCIAL HIGHLIGHTS (unaudited) (in thousands, except per share amounts) June 30, June 30, Inc / (Dec) % $ Change Three Months Ended PERFORMANCE RATIOS Return on Average Assets % % % Return on Average Equity % % - Net Interest Margin % % % Efficiency Ratio % % -5.21 % Six Months Ended PERFORMANCE RATIOS Return on Average Assets % % % Return on Average Equity % % % Net Interest Margin % % % Efficiency Ratio % % -15.35 % STOCKHOLDERS' VALUE Net Income $ $ $ % Earnings per share % Dividends Per Share - - Book Value Per Share % Tangible Book Value Per Share % Market Value Per Share ) -11.48 % Market Value/Book Value % % -17.25 % Market Value/Tangible Book Value % % -19.33 % Price Earnings Multiple x x -40.97 % Dividend Payout Ratio % % -33.33 % Dividend Yield % % % SAFETY AND SOUNDNESS Stockholders' Equity/Assets % % % Tangible Equity/Tangible Assets % % % Total Capital/Risk Weighted Assets % % -0.72 % Tier 1 Capital/Risk Weighted Assets % % -0.96 % Tier 1 Capital/Average Assets % % -13.05 % Non-performing Assets/Total Assets % % % Non-performing loans to period end loans % % -2.13 % Allowance for loan losses to period end loans % % % Allowance for credit losses to total loans % % -12.44
